EXHIBIT 99.1 Wendy’s/Arby’s Group, Inc. Reports Third Quarter and Nine Month 2008 Pre-Merger Results for Triarc and Wendy’s New Leadership Team Focused on Driving Sales, Store-LevelProfit Margins and EBITDA Growth Initiatives Launched to Drive $100 Million in Incremental Operating Profit at Wendy’s® and Reduce Corporate G&A by $60 Million Over the Next 2-3 Years Wendy’s Brand Turnaround Under Way and Sales Performance Improving With More Effective Execution of Value Strategy and Introduction of a New Premium Product; Same-Store Sales at Company-Operated Wendy’s Restaurants Increased Approximately 5% in October 2008 Board Approves Quarterly Cash Dividend of $0.015 Per Share ATLANTA, November 6, 2008 – Wendy’s/Arby’s Group, Inc. (NYSE: WEN), the parent company of Wendy’s International, Inc. (“Wendy’s”) and Arby’s Restaurant Group, Inc. (“Arby’s”), today announced pre-merger results for Triarc andWendy’s® for the fiscal third quarter and nine months ended September 28, 2008. Triarc’s results are detailed in a Form 10-Q filing with the Securities and Exchange Commission and Wendy’s results are detailed in a Form 8-K filing with the SEC. The 8-K filing also includes select combined Triarc and Wendy’s pro-forma results and balance sheet information.Investors should review these filings in conjunction with this news release.As previously announced, the merger between Triarc Companies, Inc. and Wendy’s International, Inc. was completed on September 29, 2008.In connection with the merger, Wendy’s became a wholly owned subsidiary of Triarc and Triarc changed its name to Wendy’s/Arby’s Group, Inc.Consolidated financial reporting including Wendy’s will begin with the fiscal fourth quarter of 2008. Triarc’s
